               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ANNE O’BOYLE,

                      Plaintiff,
                                                      Case No. 18-CV-1016-JPS
 v.

 UNIVERSAL FIDELITY LP,
                                                                    ORDER
                      Defendant.


       On November 27, 2018, Plaintiff filed a notice of voluntary dismissal

of this action with prejudice. (Docket #7). As Defendant has not answered

or moved for summary judgment, the notice is proper and the Court will

adopt the same. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly,

       IT IS ORDERED that Plaintiff’s notice of dismissal (Docket #7) be

and the same is hereby ADOPTED; this action be and the same is hereby

DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
